                                                                                                      E-FILED
Judgment in a Civil Case (02/11)                                             Monday, 03 May, 2021 11:01:17 AM
                                                                                 Clerk, U.S. District Court, ILCD
                             UNITED STATES DISTRICT COURT
                                                 for the
                                        Central District of Illinois

James Edward Shook                               )
                                                 )
        Plaintiff,                               )
                               vs.               )
                                                 )
Metropolitan Life Insurance Company              )
                                                 )
        Defendant.                               )
                                                 )
Metropolitan Life Insurance Company              )
                                                 )        Case No. 20-2289
         Counter Plaintiff/Third Party           )
         Plaintiff,                              )
                                                 )
                  vs.                            )
Sandra Kay Osborne,                              )
                                                 )
         Counter Defendant,                      )
                                                 )
Norma L. Shook,                                  )
                                                 )
          Third Party Defendant.                 )

                                     JUDGMENT IN A CIVIL CASE

  ☐ JURY VERDICT. This action came before the Court for a trial by jury.                The issues
have been tried and the jury has rendered its verdict.

  ☒ DECISION BY THE COURT.                    This action came before the Court, and a decision has
been rendered.

      IT IS ORDERED AND ADJUDGED that Metropolitan Life Insurance Company is
authorized to disburse the total amount of $38,688 (“Proceeds”), consisting of $18,688 in life
insurance benefits and $20,000 in dependent life insurance benefits payable due to the death of
James Edward Shook (“Decedent”) under an employee welfare benefit plan (“Plan”) sponsored
by General Electric Company, plus any applicable interest, into the attorney trust account of
Dent Law Offices, Ltd.
Judgment in a Civil Case (02/11)



      IT IS FURTHER ORDERED AND ADJUDGED that MetLife, GE, and the Plan are
discharged from any further liability for the Proceeds plus any applicable interest.

      IT IS FURTHER ORDERED AND ADJUDGED that The Estate of James Edward
Shook and Norma Shook are restrained and enjoined from instituting any action or proceeding in
any state or United States court against MetLife, GE, or the Plan for recovery of the Proceeds,
plus any applicable interest, payable by reason of the death of the Decedent.

      IT IS FURTHER ORDERED AND ADJUDGED that this action including the
plaintiff’s complaint and the counterclaim and third-party complaint against plaintiff is dismissed
with prejudice.

       Dated: 5/3/21

                                                     s/ Shig Yasunaga
                                                     Shig Yasunaga
                                                     Clerk, U.S. District Court
